ON PETITION FOR REHEARING.
SULLIVAN, J.
This is a petition for a rehearing. Counsel for respondent first complains of the following language found in the opinion, to wit: “The plaintiffs were entitled to an opportunity to offer evidence in rebuttal thereof, or tending to show a waiver of the conditions and obligations pleaded as defenses.” It is contended by counsel that this language is contrary to the record, for the reason that it affirmatively shows that the court gave the plaintiffs opportunity to produce any evidence which they had that would rebut or tend to rebut the evidence brought out by defendant’s counsel on cross-examination. The cross-examination referred to was that of the plaintiffs’ witnesses, and occurred before the plaintiffs had rested their case or before the defendant had put in his evidence and rested. We know of no practice that will require the plaintiff, before! he has rested his case, to put in any rebuttal evidence rebutting any evidence given by his own witnesses on cross-examination, or that would require him to put in rebuttal evidence until defendant had put in his evidence and rested. The privilege of putting -in rebuttal evidence before the defendant has put in its evidence is not the kind of privilege or practice that affords the plaintiff any opportunity to offer evidence in rebuttal. The plaintiff is only, required to produce his evidence in chief to support the material allegations of his com*668plaint, and is not required or expected to anticipate the defendant’s defenses, and rebut every item of evidence disclosed by the cross-examination of the plaintiffs’ witnesses before the defendant has introduced his evidence. The plaintiff is entitled to introduce his rebuttal after the defendant has rested his case. The proceeding in this case illustrates the necessity of such a rule. After the court had announced the novel proposition that the plaintiffs might, in making their ease in chief, offer evidence in rebuttal of the facts disclosed by the cross-examination of their own witnesses, the plaintiffs then and there tendered such evidence as they had present at that time, and then concluded that they required another witness who was not in attendance upon the court at that time. They thereupon asked for a continuance in order to secure the evidence of such witness. This application was denied. The practice of requiring the plaintiff to put in his rebuttal evidence before the defendant has put in his evidence is not the correct practice. The trial court has no authority to enforce such an order or procedure. With reference to the facts established by the defendant’s cross-examination of plaintiffs’ witnesses, it will be observed that where a defendant moves for a nonsuit on the plaintiff’s evidence, he is deemed to have admitted the existence of every fact which such evidence tends to prove, or which can be gathered from any reasonable view of the evidence. (Later v. Haywood, ante, p. 78, 85 Pac. 494.) In such cases the evidence must be construed most strongly against the moving party and in favor of the one who introduced the evidence.
The petitioner next contends that under the view of the law taken by the court to the effect that plaintiffs must plead and prove conditions precedent, and that the court has misapplied the law to the facts of this case, and contends that the two principal points on which they relied to defeat plaintiffs’ action and to support the order of the judge in granting a nonsuit, are as follows: a. That.if any of the property be encumbered at the time of the issuance of policy, such encumbrance avoided the entire policy; b. That if the title of the insured be other than “unconditional and sole own*669ership, ’ ’ or if the subject of insurance be a building on ground not owned by the insured in fee simple,, the entire policy should thereby be avoided. This court agrees with counsel that those conditions are properly classed among conditions precedent, and that they have been so treated by many courts.. What we intended to say in the original opinion, but failed to say, is this: while these conditions were conditions precedent to be performed or made to exist prior to the consummation of the contract and the delivery of the policy, the fact of the delivery of the policy raises the prima facie presumption that those facts were all found by the insurer to exist before the policy was delivered. When plaintiffs proved execution and delivery of the policy and produced that policy in evidence, it at least raised the presumption that all the facts deemed necessary to exist prior to the delivery of that policy, did in fact exist. While the burden of proof in many instances is on the plaintiff, there are certain presumptions of law which arise from the existence of certain other facts, and those presumptions have the weight of prima facie evidence, and relieve the party upon whom the burden of proof rests, in the first instance, from producing evidence to show that such facts actually existed. Such presumptions may be overcome by the opposing party producing evidence to show a contrary state of facts. For instance, if the party produced at the trial negotiable paper in a court where suit thereon has been brought, the presentation and possession of such paper is prima facie evidence of the ownership thereof, but such presumption may be overcome by evidence to the contrary.
In the ease at bar the written application, if there was one, may have set forth the fact that the plaintiffs were not the owners in fee of the real estate on which the property insured was situated, and it may have set forth the fact that the property was mortgaged. If it did, and the respondent issued its policy under those facts, it is now estopped from claiming that said policy is void because of certain provisions contained therein. We are aware that some authorities do not agree with that view, but we believe the better reason is with the authorities that hold as we have above held.
*670We gather from the evidence that all the property insured was not mortgaged, and in case that it should be held that a part of said property was mortgaged and a part not, and that the policy was valid as to the part not mortgaged and invalid as to the part mortgaged, the plaintiffs would be entitled to recover as to the part not mortgaged. Anyway, if it is shown that the mortgage existed upon said property, it would devolve upon the defendant to show that it was a valid subsisting mortgage that could be enforced in a court of equity. If the defendant pleads the invalidity of the policy on account of the mortgage, it must show the facts above indicated.
Counsel for petitioner says that this court must have labored under the apprehension that the plaintiffs had not had an opportunity to present their evidence, and they contend that the record shows they had an opportunity and remained silent under the court’s request for the evidence. In regard to that contention it is sufficient to say that the plaintiffs had the right under the law to present whatever rebuttal testimony they had after the defendant had put in its evidence and rested. It is not sufficient to say that the plaintiffs put in their evidence and were then given an opportunity by the court to present their rebuttal evidence before the defense had rested or put in any evidence whatever, and that that was a sufficient opportunity for them to put in their rebuttal. The court might just as well have undertaken to require them to put in their rebuttal before any evidence had been put in whatever. We recognize that it is a maxim of common life that “Opportunity knocks but once at each man’s door,” but we are advised that there is a time and season for all things, and rebuttal .evidence on the part of the plaintiff is not required under the law until the defense has rested.
As stated in the original opinion, if the title disclosed was held to be short of the requirements contained in the policy, still it would not defeat the right to recover under the policy if it could be shown that the insured in their application truly represented the state and condition of the title to the property. In such case the insurer could not insert a contrary *671provision in the policy with knowledge of the true condition of the title, and thereby bind the insured and defeat his right of recovery in case of loss after having received the premium. A rehearing is denied.
Ailshie, C. J., concurs.
Stewart, J., took no part in the decision.